November 24, 1926. The opinion of the Court was delivered by
The facts of this cause are set out fully in the report of A. C. Todd, Esq., special referee. That report and the decree of his Honor, circuit Judge Featherstone, both of which will be reported, are entirely satisfactory to this Court.
The judgment of this Court is that the exceptions of the appellant be overruled, and that the decree of Judge Featherstone, which confirmed the report of the referee, be, and the same is, hereby affirmed.
MESSRS. JUSTICES WATTS, COTHRAN, and STABLER and MR. ACTING ASSOCIATE JUSTICE RAMAGE concur.
MR. CHIEF JUSTICE GARY did not participate.